SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

178
CA 13-01276
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


PATRICIA DEJOY, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

KEVIN M. EHMANN, DEFENDANT-RESPONDENT.


FINUCANE & HARTZELL, LLP, PITTSFORD (DANIEL O’BRIEN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICES OF KAREN L. LAWRENCE, PITTSFORD (BARNEY BILELLO OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered September 20, 2012. The order, among other
things, granted defendant’s motion to dismiss plaintiff’s complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

      Memorandum: Supreme Court properly granted defendant’s motion to
dismiss the complaint based upon plaintiff’s failure to file a summons
and complaint within the statute of limitations. Contrary to
plaintiff’s contention, we conclude that such nonfiling may not be
corrected or disregarded pursuant to CPLR 2001 (see Goldenberg v
Westchester County Health Care Corp., 16 NY3d 323, 328). The court
also properly denied plaintiff’s motion seeking permission to file the
summons and complaint nunc pro tunc (see generally Mandel v Waltco
Truck Equip. Co., 243 AD2d 542, 543-544, lv denied 91 NY2d 809),
inasmuch as granting such relief would effectively extend the statute
of limitations, a result proscribed by CPLR 201 (see Bradley v St.
Clare’s Hosp., 232 AD2d 814, 815; De Maria v Smith, 197 AD2d 114, 116-
117).




Entered:    February 14, 2014                   Frances E. Cafarell
                                                Clerk of the Court